Continuing Abatement Order filed June 13, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00210-CV
                                 ____________

                   BEVERLY LOU KNEISLEY, Appellant

                                       V.

                      LUIS A. JIMENEZ, JR., Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-06662

                           ABATEMENT ORDER

      This is an appeal of a judgment signed February 22, 2013. Notice was filed
on March 20, 2013 that Santa Fe Auto Insurance Company, which insures
appellant, has been placed into receivership by the State of Texas. On February
28, 2013, the State of Texas asked the Commissioner of Insurance for the State of
Texas to place Santa Fe Auto Insurance Company into rehabilitation pursuant to
chapter 443 of the Texas Insurance Code. The State also requested a permanent
injunction and automatic stay of litigation pursuant to section 443.008 of the Texas
Insurance Code.

       On March 8, 2013, the 419th District Court of Travis County, Texas entered
a rehabilitation order in State of Texas v. Santa Fe Auto Insurance Company,
Cause No. D-1-GV-13-000204. The court appointed the Texas Commissioner of
Insurance as the rehabilitator for Santa Fe Auto Insurance Company.              The
rehabilitation order also issued automatic stays with respect to actions against
insureds of Santa Fe Auto Insurance Company as specified in section 443.008(d)
of the Texas Insurance Code. Accordingly, we granted appellant’s motion for stay
of this appeal. The appeal was abated for ninety days from the entry of the
rehabilitation order, until June 6, 2013.

       On April 25, 2013, appellant notified this court that on April 5, 2013, Santa
Fe Insurance Company was designated an impaired insurer, pursuant to Official
Order No. 2432. See Tex. Ins. Code. § 462.309. Accordingly, this appeal is abated
until October 5, 2013.

       For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until October 5, 2013, or further order
of this court.



                                   PER CURIAM